MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   May 29 2018, 10:40 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
David W. Stone IV                                       Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Markquan Lee,                                           May 29, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A02-1712-CR-2988
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark Dudley, Jr.,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        48C06-1702-F5-445



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018              Page 1 of 9
                                            Case Summary
[1]   The trial court revoked Markquan Lee’s community-corrections placement for

      committing a new crime about one month after his placement and ordered him

      to serve the remainder of his executed sentence in the Department of

      Correction. Lee argues that the court erred in finding that he violated a

      condition of his community-corrections placement and in ordering him to serve

      the remainder of his executed sentence in the DOC. Finding no error in either

      respect, we affirm.



                             Facts and Procedural History
[2]   In July 2017, nineteen-year-old Lee pled guilty to Level 5 felony assisting a

      criminal. Appellant’s App. Vol. II p. 65.1 On August 28, 2017, the trial court

      sentenced him to five years, with three years executed and two years suspended

      to probation. According to the trial court’s sentencing order, Lee was “given

      the privilege of serving his executed time on Continuum of Sanctions program,”

      which is a community-corrections program administered by the Madison

      County Community Justice Center. Id. at 68. Lee’s probation conditions

      included not violating any laws and successfully completing Continuum of

      Sanctions. Id. at 69, 70.




      1
       The guilty plea covered offenses in two other cause numbers as well, but those cause numbers are not part
      of this appeal.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018              Page 2 of 9
[3]   On September 28, one month after Lee was sentenced, an Anderson police

      officer took a report from a man who said that his scooter was taken by three

      black males at Rick’s Food Mart at 22nd Street and Martin Luther King Jr.

      Boulevard. The victim described the males as being in their late teens to early

      twenties and approximately 5’8” to 5’10” with thin builds. According to the

      victim, when he exited the gas station and confronted the male who was sitting

      on his scooter (the victim described this particular male as having an “afro,” Tr.

      Vol. II p. 8), all three males pulled knives on him and told him that it was “the

      west side” and they would “fu** him up.” Id. According to the victim, he then

      “backed off,” put his hands up, and retreated into the gas station. Id. The

      victim gave the officer the vehicle identification number (VIN) for his scooter,

      and the officer entered the scooter’s VIN as “stolen” into IDACS, a law-

      enforcement database.


[4]   About a week later, on October 6, Officer Brian Gehrke stopped Lee on a

      scooter at the same Rick’s Food Mart. The scooter, which is required to have a

      license plate, did not have a license plate, and the red taillight cover was

      missing. Officer Gehrke asked Lee if he had any paperwork for the scooter, and

      Lee responded that he had “just bought it” from a white male for $100;

      however, Lee couldn’t provide the seller’s name or address. Id. at 14. Lee also

      couldn’t provide a bill of sale or title for the scooter. Officer Gehrke ran the

      scooter’s VIN through IDACS, and it came back as stolen. Officer Gehrke

      asked Lee what he was doing at Rick’s Food Mart, and Lee said he was on

      work release and “heading to work at HDP,” which is on the south side of


      Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018   Page 3 of 9
      Anderson. Id. at 16. Officer Gehrke didn’t think this story made sense, because

      Rick’s Food Mart was not on the way from the work-release center to HDP.


[5]   On October 11, the Continuum of Sanctions program coordinator filed a

      petition alleging that Lee violated the program’s rules as follows: (1) he

      committed the new criminal offense of Level 6 felony auto theft and (2) he had

      a fee arrearage of $542.94. Appellant’s App. Vol. II p. 72. Two days later, the

      probation department filed a notice alleging that Lee violated his probation as

      follows: (1) he committed the new criminal offense of Level 6 felony auto theft

      and (2) he failed to successfully complete Continuum of Sanctions. An initial

      hearing was held on both petitions.2


[6]   Following an evidentiary hearing on both petitions, see id. at 11 (CCS entry), the

      trial court found that the State proved by a preponderance of the evidence that

      Lee had committed a new criminal offense:


              I have to look at all the evidence as a whole, it’s a lower standard
              of proof. I get to draw reasonable inferences from the evidence
              as presented and as a whole I have weak identification of you by
              the victim. Granted, that’s weak. What I have in conjunction
              with that though is that you . . . possess[ed] the actual moped
              that the victim owned and gave the VIN number to the first
              officer that testified. Your explanation for it to be blunt doesn’t
              hold water. If you say you bought it from somebody you
              certainly identify who that was. If you’re unable to identify who
              that was you can identify where it was. And additionally you



      2
       The State also charged Lee with Level 6 felony auto theft and Class A misdemeanor theft under Cause No.
      48C06-1710-F6-2535, but these charges are still pending.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018           Page 4 of 9
              could have paperwork that would establish that you actually
              bought it from someone else. You had none of that, no
              paperwork, no title, no description, no address, no name. [A]nd
              so I get to draw reasonable inferences from the whole set of facts
              and the reasonable inference that I am allowed to draw and I am
              drawing on a preponderance of the evidence standard is that you
              were one of the three (3), that you took the moped of the victim
              and you possessed it on October 6th, 2017 when Officer Gehrke
              approached you and you knew at that point it was stolen, by you.
              So I’m not asking you to agree with it but I have to give in the
              record my rationale for finding why the State met its burden of
              proof.


      Tr. Vol. II pp. 25-26. As for Lee’s sentence, the court noted that Lee committed

      auto theft shortly after being sentenced and that this was the fourth crime he

      had committed “all within a calendar year.” Id. at 34. The court found that

      this “doesn’t warrant just moving you up . . . a notch on any Continuum of

      Sanctions list, it warrants . . . revocation to the [DOC].” Id. Accordingly, the

      court terminated Lee’s participation in Continuum of Sanctions and ordered

      him to serve the remainder of his three-year executed sentence in the DOC.

      Appellant’s App. Vol. II pp. 13, 94. The court also ordered that Lee “shall

      return to Probation, with all original terms to remain in full force and effect.”

      Id. at 13.


[7]   Lee now appeals.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018   Page 5 of 9
                                  Discussion and Decision
[8]   Lee contends that the trial court erred in finding that he violated a condition of

      his community-corrections placement and in ordering him to serve the

      remainder of the three-year executed portion of his sentence in the DOC.3 Both

      community-corrections programs and probation serve as alternatives to

      commitment to the DOC and are made at the sole discretion of the trial

      court. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999), reh’g denied. Placement in

      either is a matter of grace and a conditional liberty that is a favor, not a

      right. Id. After a hearing and upon finding that a violation occurred, the trial

      court may revoke the defendant’s placement in community corrections and

      commit the person to the DOC for the remainder of his sentence. Christie v.

      State, 939 N.E.2d 691, 694 (Ind. Ct. App. 2011) (citing Ind. Code § 35-38-2.6-5).


[9]   Our standard of review of an appeal from the revocation of a community-

      corrections placement mirrors that for revocation of probation. Cox, 706
N.E.2d at 551. A revocation hearing is civil in nature, and the State need only

      prove an alleged violation by a preponderance of the evidence. Id. We will




      3
        The parties frame the issue in terms of the trial court’s revocation of Lee’s probation. However, it appears
      that the trial court did not revoke Lee’s probation but rather revoked his direct community-corrections
      placement. The trial court ordered that Lee “shall return to Probation, with all original terms to remain in
      full force and effect” and did not order him to serve any of the two years that it originally suspended to
      probation. Appellant’s App. Vol. II p. 13. Rather, the court ordered Lee to serve the remainder of the three-
      year executed portion of his sentence in the DOC. See id. (“[T]he following sanction is imposed: 1) Three (3)
      years is now ordered executed at the Indiana Department of Correction. Credit time (plus good time) of . . .
      .”).
      In any event, the commission of a new offense constituted a violation of both community corrections and
      probation, and our standard of review is the same for both revocations.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018                Page 6 of 9
       consider all the evidence supporting the judgment of the trial court without

       reweighing that evidence or judging the credibility of the witnesses. Id. If there

       is substantial evidence of probative value to support the trial court’s conclusion

       that a defendant has violated any terms of his community-corrections

       placement, we will affirm the court’s decision to revoke. Id.


[10]   Lee first argues that the trial court erred in finding that he violated the

       Continuum of Sanctions program’s rules by committing auto theft because

       “[t]here was no evidence beyond the [scooter] itself linking it to the defendant.”

       Appellant’s Br. p. 9. To the contrary, the trial court carefully delineated the

       evidence that it found showed that Lee was one of the three males who took the

       victim’s scooter on September 28 and was not merely in possession of it on

       October 6. That is, the court highlighted that Lee matched the victim’s

       description, even though it wasn’t a great match; Lee was in possession of the

       stolen scooter one week later; and Lee’s explanation for possessing the stolen

       scooter “[didn’t] hold water” as Lee couldn’t provide any details of his alleged

       purchase of the scooter—“no paperwork, no title, no description, no address,

       no name.”4 This evidence readily supports the court’s conclusion that Lee

       violated the program’s rules by committing auto theft. As for Lee’s other




       4
         The trial court specifically found that Lee was one of the three males who took the scooter from the victim.
       See Tr. Vol. II pp. 25-26 (“[A]nd so I get to draw reasonable inferences from the whole set of facts and the
       reasonable inference that I am allowed to draw and I am drawing on a preponderance of the evidence
       standard is that you were one of the three (3), that you took the moped of the victim . . . .”). This fact alone
       distinguishes this case from Shelby v. State, 875 N.E.2d 381 (Ind. Ct. App. 2007), trans. denied, upon which
       Lee relies on appeal.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018                  Page 7 of 9
       arguments, such as that “paperwork for the purchase” of a scooter is “likely

       alien to members of the lower strata of society,” Appellant’s Br. p. 9, they are

       merely an invitation for us to reweigh the evidence, which we will not do.


[11]   Lee next argues that the trial court erred in ordering him to serve the remainder

       of the three-year executed portion of his sentence in the DOC. He

       acknowledges that he has an extensive juvenile and adult criminal history. See

       Appellant’s App. Vol. II pp. 40-54 (PSI). However, he argues that it is

       “unrealistic to believe that many defendants with backgrounds like [his] would

       successfully complete [community service] without any missteps.” Appellant’s

       Br. p. 12. Accordingly, Lee argues that the court should have returned him to

       his placement or ordered home detention. But Lee made this very argument to

       the court, see Tr. Vol. II pp. 27-28, and the court declined either option given

       how soon Lee violated the terms of his community-corrections placement after

       he was sentenced and how many convictions he had accumulated that year

       alone. We find no abuse of the court’s discretion in ordering Lee to serve the

       remainder of the three-year executed portion of his sentence in the DOC.


[12]   However, we remand the case to the trial court with instructions to amend the

       Abstract of Judgment. The Abstract of Judgment specifies that Lee’s sentence

       is three years executed with no probation time and that Lee is not to be

       returned to the court for probation after serving the executed portion of his

       sentence. Appellant’s App. Vol. II pp. 94-95. However, the trial court did not

       order Lee to serve any of the two years that it originally suspended to



       Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018   Page 8 of 9
       probation, and the court’s sentencing order states that Lee “shall return to

       Probation, with all original terms to remain in full force and effect.” Id. at 13.


[13]   Affirmed and remanded.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1712-CR-2988 | May 29, 2018   Page 9 of 9